FILED
                             NOT FOR PUBLICATION                             MAR 10 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50243

               Plaintiff - Appellee,             D.C. No. 3:09-CR-00093-MLH

   v.
                                                 MEMORANDUM *
 DANIEL ROMERO-PEREZ, aka
 Francisco Gaspar-Jose,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Marilyn L. Huff, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Daniel Romero-Perez appeals from the 46-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

       Romero-Perez contends that his sentence is unreasonable because the district

court gave little weight to the fact that he returned to the United States to care for

his ailing father and to the fact that he accepted responsibility at an early stage in

the proceeding. He also contends that the district court erred by denying his

request for a downward departure because he was compelled to return to the

United States as a result of his father’s ill health. We review the overall sentence

for reasonableness. See United States v. Dallman, 533 F.3d 755, 761 (9th Cir.

2008). The record reflects that the district court considered the 18 U.S.C.

§ 3553(a) sentencing factors and made an individualized determination based on

the facts. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en

banc). In light of the totality of the circumstances, the sentence is substantively

reasonable. See id. at 993; cf. United States v. Amezcua-Vasquez, 567 F.3d 1050,

1054-58 (9th Cir. 2009).

       AFFIRMED.




SZ/Research                                 2                                     09-50243